NO.PD-117 2-14


                                                   IN         THE

                                    COURT    OF    CRIMINAL            APPEALS

                                                  OF         TEXAS


ERIC CHRISTOPHER GONZALEZ,                             §•           m . . „       . .T    __. . „T . ^PECESVED SIM
             Tv      it         4- r, •                             Trial Court No. 20ll-CR-13A5J?A^^" Y.J7.Annr-Ai e
             Appellant/Pro se,                                                                   (JOUHT OF CRI1MAL APPEALS
                                                                                UNSWORN    INMATE    DECLARATION


1/ Eric,. Christopher Gonzalez /hereby declare that the foregoing is

true   and   correct/I    am an    inmate at      the   McConnell   Unit/located   in

Beeville/Bee County/Texas.

                            ibruary/2015.X
Signed this the 9th day of Februaryi                        C—+ Q- Jr~~~-*—•
                                                          ERIC CHRISTOPHER GONZALEZ
                                                          TDCJ-ID #1363150
                                                          McConnell Unit
                                                          3001 S.Emily Dr.
                                                          Beeville/Texas
                                                                           78102




                           CERTIFICATE       OF   SERVICE


  I/Eric Christopher Gonzalez/hereby certify that a true and corr

ect "Carbon Copy"/of the foregoing motion to suspend TRAP 9.3/

under TRAP 2,has been sent via U.S.Mail/to the Cameron County/

District Attorney/Luis V.Saenz/964 East Harrison Street/Browns

ville/Texas     78520.

Signed this the 9th day of February,      ruary, 2015.X **-~ ®~ ' ^^^
                                                          ERIC CHRISTOPHER GONZALEZ
                                                          TDCJ-ID # 1863150
                                                          McConnell Unit
                                                          3001 S.Emily Dr.
                                                          Beeville/Texas
                                                                           78102




                                     2   of 2.